 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 1 of 6 PageID #: 869




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:16-CR-40130-01-KES

                   Plaintiff,
                                               ORDER DENYING MOTION FOR
       vs.                                         RELIEF UNDER THE
                                                    FIRST STEP ACT
ERIC JAMES VANEMMERIK,

                   Defendant.



      Defendant, Eric James VanEmmerik, moves for reconsideration of the

court’s order denying him compassionate release dated November 2, 2020

(Docket 74) and renews his request for relief under 18 U.S.C. § 3582(c)(1)(A)(i).

Docket 75. Plaintiff, the United States of America, opposes the motion. Docket

78. For the following reasons, the court denies VanEmmerik’s request for

compassionate release.

                                 BACKGROUND

      The background of VanEmmerik’s case was set forth in the court’s order

dated November 2, 2020. Docket 74. To summarize, on March 15, 2018,

VanEmmerik was sentenced to 97 months in custody for distribution and

receipt of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A),

2252A(b)(l), and 2256(8). Docket 54 at 2. VanEmmerik is incarcerated at

Federal Correctional Institution (FCI) Sandstone in Sandstone, Minnesota.

Docket 63 at 233. VanEmmerik is eligible for home confinement on April 22,

2024, and his current anticipated release date is October 22, 2024. Docket 63
 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 2 of 6 PageID #: 870




at 230. VanEmmerik is 49 years old. Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc (last checked Mar. 17, 2021).

      In support of his request for reconsideration, VanEmmerik urges the

court to consider that FCI Sandstone has had a drastic increase in COVID-19

cases and that he tested positive for COVID-19 on December 22, 2020. Docket

75 at 1, 13-14; Docket 77 at 38. VanEmmerik argues the current

circumstances at FCI Sandstone coupled with his medical conditions—obesity,

hypertension, sleep apnea, and anxiety—warrant early release. Docket 75 at 1,

14.

      The government opposes reconsideration, arguing that the court

appropriately denied VanEmmerik’s initial motion for release and he has failed

to show “extraordinary and compelling reasons” for release. Docket 78 at 1-4.

The government also asserts the court’s previous balancing of the 3553(a)

factors does not weigh in favor of VanEmmerik’s release now. Id. at 4.

                                 DISCUSSION

      As of March 17, 2021, there are currently no active COVID-19 cases

among FCI Sandstone’s inmates and six among staff. See BOP: COVID-19

Update, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited Mar. 17, 2021). There has been one inmate death reported from

COVID-19 at FCI Sandstone, and 690 inmates have recovered as of March 17,

2021. Id. The total population at FCI Sandstone is currently 804 persons. Id.

https://www.bop.gov/locations/institutions/sst/ (last visited Mar. 17, 2021).

The reported information demonstrates the COVID-19 outbreak at FCI

                                       2
 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 3 of 6 PageID #: 871




Sandstone was widespread, but not devastating. This persuades the court that

FCI Sandstone has acted appropriately to treat inmates who do contract

COVID-19. The court believes the facility will continue to appropriately treat

inmates who do so.

      Recently, the Bureau of Prisons (BOP) has implemented a COVID-19

vaccination plan to protect inmates and staff and limit the transmission of

COVID-19 within the facilities. See BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited Mar. 17, 2021). As of March

17, 2021, 80,973 doses have been administered systemwide. Id. At FCI

Sandstone, 104 staff and 96 inmates were fully inoculated as of March 17,

2021. Learn More About Vaccinations and View Individual Facility Stats,

https://www.bop.gov/coronavirus/ (last visited Mar. 17, 2021). According to

the BOP, those inmates who wish to receive the vaccine will have an

opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first

      offered to full-time staff at that location, given that staff - who come

      and go between the facility and the community - present a higher

      potential vector for COVID-19 transmission. Vaccinating staff

      protects fellow staff, inmates at the facility, and the community.

Id.

      VanEmmerik asserts that his positive COVID-19 diagnosis and his

medical conditions coupled together warrant early release from custody. Docket

75 at 1, 13-14. However, the court addressed these arguments in the prior

                                         3
 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 4 of 6 PageID #: 872




order and its analysis remains the same, despite the new information that he

has tested positive for COVID-19. VanEmmerik tested positive for COVID-19

after being exposed to another inmate who was positive. Docket 77 at 3.

VanEmmerik was considered asymptomatic and placed in quarantine. Id. at 3,

35, 38. He had a runny nose, but no other symptoms or complaints. Id. at 1, 3.

On January 4, 2021, VanEmmerik’s course of COVID-19 was considered

“resolved” by the BOP medical staff. Id. at 35.

      These circumstances do not constitute “extraordinary and compelling

reasons” under 18 U.S.C. § 3582(c)(1)(A)(i), and the court had denied

compassionate release motions under similar circumstances. See, e.g., United

States v. Brunston, 4:18-CR-40145-01-KES, Docket 68 (D.S.D. May 26, 2020)

(denying compassionate release to defendant with confirmed case of COVID-

19); United States v. Adame, 4:18-CR-40117-05-KES, 2020 WL 7212096, at *4

(D.S.D. Dec. 7, 2020); (denying compassionate release to defendant with BMI of

33.8, asthma, anxiety, and positive case of COVID-19); United States v. Odie,

4:17-CR-40016-01-KES, Docket 214 (D.S.D. Jan. 26, 2021) (denying

reconsideration of compassionate release for defendant with confirmed case of

mild COVID-19); United States v. Muhs, 4:19-CR-40023-02-KES, Docket 362

(D.S.D. Feb. 12, 2021) (denying compassionate release to defendant with

obesity and confirmed case of COVID-19).

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its order dated November 2,

2020. Docket 74. For current purposes, it is sufficient to note that because

                                        4
 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 5 of 6 PageID #: 873




sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But Congress

made changes to the law through the First Step Act (FSA), which permit

inmates in specified circumstances to file motions in the court where they were

convicted seeking compassionate release. See Pub. L. No. 115-391, § 603(b)(1)

132 Stat. 5194, 5239 (2018). Compassionate release provides a narrow path for

defendants with “extraordinary and compelling reasons” to leave custody early.

18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to grant a motion for

compassionate release the court must consider the 3553(a) sentencing factors

and the applicable policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A). The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      The court finds VanEmmerik’s current circumstances do not clear the

high bar necessary to warrant compassionate release for “extraordinary and

compelling” reasons. In addition, the court’s evaluation of the 3553(a) factors

has not changed over the intervening months since VanEmmerik’s initial

motion for release was denied.




                                        5
 Case 4:16-cr-40130-KES Document 79 Filed 03/23/21 Page 6 of 6 PageID #: 874




                                CONCLUSION


      VanEmmerik has failed to satisfy the extraordinary and compelling

reason standard. Thus, it is

      ORDERED that defendant’s motion for reconsideration of the court’s

order denying compassionate release under the First Step Act (Docket 75) is

denied.

      Dated March 17, 2021.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      6
